Citation Nr: 0619176	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for a chronic lumbar strain 
from September 26, 2003?

2.  What evaluation is warranted for tendonitis of the wrists 
from September 12, 2001? 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In March and September 2005, the Board 
remanded these issues for further evidentiary development.  
The procedural history of this appeal can be found in these 
earlier Board actions.

The record raises the issue of entitlement to service 
connection for carpal tunnel syndrome.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Even when taking into account the veteran's subjective 
complaints of pain since September 26, 2003, her lumbar 
strain has not been manifested by forward flexion which is 
less than 60 degrees, the combined range of her thoracolumbar 
motion is greater than 120 degrees, and there is no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  Since September 12, 2001, even taking into account her 
subjective complaints of pain, tendonitis of the veteran's 
the wrists has not been manifested by palmar flexion limited 
in line with forearm.




CONCLUSIONS OF LAW

1.  Since September 26, 2003, the veteran has not met the 
criteria for a rating in excess of 10 percent for her lumbar 
strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.71a, Diagnostic Code 5237 (2005).

2.  Since September 12, 2001, the veteran has not met the 
criteria for a compensable rating for tendonitis of the 
wrists.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5010, 5024, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and December 
2005 correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the January 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to the appropriate effective date to be assigned 
are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the December 
2001 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
obtained and/or the veteran filed all identified and 
available postservice treatment records, including her 
records from Drs. Scott W. Nutter and Rhonda L. Nelson.  The 
Baltimore VA Medical Center also notified the RO that the 
veteran had not been seen at their facility since May 2003.  
Therefore, adjudication of her claim may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  The record also shows 
that the veteran was afforded several VA examinations to 
ascertain the severity of her service connected disabilities.  
Finally, there is no pertinent evidence which is not 
currently part of the claims files.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claims. 

The Higher Evaluation Claims

The veteran contends that her service-connected lumbar strain 
and bilateral wrist tendonitis are manifested by increased 
adverse symptomatology that entitles her to higher 
evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.


Lumbar Strain since September 26, 2003

A January 2005 rating decision granted a 10 percent 
disability rating for the veteran's lumbar strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  
Given the September 2005 Board decision which addressed the 
rating warranted prior to September 26, 2003, the issue in 
appellate status is whether the veteran is entitled to a 
rating in excess of 10 percent for her lumbar strain since 
September 26, 2003.

In this regard, the veteran is only entitled to a higher 
evaluation for her lumbar strain if it is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, if the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or if muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

The clinical evidence of record during this time is limited 
to the results of the January 2006 VA joints examination.  
Tellingly, when examined at that time, there was no evidence 
of muscle spasm, guarding severe enough to result in an 
abnormal gait, abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Range of motion 
studies showed forward flexion to 85 degrees, backward 
extension to 25 degrees, rotation to 25 degrees, and  left 
and right lateral flexion to 25 degrees.  Therefore, based on 
these objective clinical findings, the veteran's lumbar 
strain does not result in sufficiently reduced limitation of 
motion to warrant an increased rating.  Id.  This is true 
since September 26, 2003.  Fenderson.

As to pain on use, the January 2006 VA examiner opined that 
there was no pain with motion or loss of motion on repeated 
use.  It was also opined that there was no motor weakness, 
atrophy, or radicular neurological defects.  Moreover, motor 
power was normal at 5/5 in the lower extremities.  Likewise, 
deep tendon reflexes were equal and symmetrical.  While the 
veteran had limitation on frequent bending, stooping, and 
lifting heavy weights, "there (was) no evidence of 
additional limitation due to pain, further loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
after repeated use."  Further, as noted in part above, there 
was no lumbar tenderness, muscle spasms, or low back or lower 
extremity disuse atrophy due to pain.  Therefore, even taking 
into account the veteran's subjective complaints of pain, her 
lumbar strain does not result in sufficiently reduced 
limitation of motion to warrant an increased rating.  Id.  
This is true since September 26, 2003.  Fenderson.

Other Back Concerns

Since September 26, 2003, each of the ways by which the back 
is ratable, other than some of those described in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005), contemplates limitation 
of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998).  Therefore, assigning separate ratings on the basis 
of both lumbar strain and other symptoms, such as those set 
forth in Diagnostic Code 5242, would be inappropriate.  
38 C.F.R. § 4.14 (2005).  

Tendonitis of the Wrists since September 12, 2001

A December 2001 rating decision granting service connection 
for tendonitis of the wrists and rated them as non 
compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(wrist limitation of motion).  Thereafter, a January 2005 
rating decision continued the non compensable disability 
ratings for the veteran's wrist disabilities but under 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis) - 
5010 (traumatic arthritis).

Under the pertinent rating criteria, the veteran is only be 
entitled to a compensable evaluation for either wrist 
disability if palmar flexion is limited to a point in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

In this regard, a review of VA and private treatment records 
dating back to September 2001, including the results from 
three VA examinations, show the range of motion of the wrist 
as follows: 

*	at the September 2001 VA joints examination, wrist 
motions bilaterally were dorsiflexion to 80 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 20 
degrees, and lateral deviation to 10 degrees; 

*	at the June 2003 VA joints examination, wrist motions 
bilaterally were dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 40 degrees, 
and radial deviation to 20 degrees; and, 

*	at the January 2006 VA joints examination, right wrist 
motions were dorsiflexion to 80 degrees, palmar flexion 
to 70 degrees, ulnar deviation to 40 degrees, and radial 
deviation to 20 degrees and left wrist motions were 
dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 40 degrees, and radial 
deviation to 20 degrees.  

Full range of motion of the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (2005). 

Therefore, in light of the findings presented above, because 
neither wrist objectively demonstrated palmar flexion limited 
to a point in line with forearm, a compensable evaluation is 
not warranted for either wrist under these Diagnostic Codes 
based on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5024, 5215.  This 
is true since September 12, 2001.  Fenderson.

As to pain on use, while the September 2001 VA joints 
examiner opined that the veteran had limitations in heavy 
lifting because of, among other things, bilateral wrist pain, 
he also opined that the wrists had full range of motion.  
Similarly, the  June 2003 VA joints examiner opined that the 
wrist examination was normal.  The January 2006 VA examiner 
opined that examination of the wrists revealed no tenderness, 
swelling, deformity, instability, pain on range of motion, or 
lost motion on repeated use.  That examiner also opined that, 
while the veteran had limitations in lifting heavy weights 
and forceful grasping due to wrist discomfort, "there (was) 
no evidence of additional limitation due to pain, further 
loss of motion, incoordination, weakness, flare-up, or lack 
of endurance after repeated motion."  Further, as noted in 
part above, there was no tenderness, heat, and/or disuse 
atrophy due to pain.  Therefore, because the above range of 
motion studies took into account functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, even taking into account the veteran's subjective 
complaints of pain, her wrist motion is not sufficiently 
reduced to warrant a compensable rating for either wrist.  
Id.  This is true since September 12, 2001.  Fenderson.

Conclusion

Based on the veteran's written statements to the RO, her 
personal hearing testimony,  and statements to VA examiners 
that her back and/or wrist disabilities interfere with her 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2005).  Although 
the veteran has described her pain as being "so bad" that 
it interferes with her obtaining and/or maintaining 
employment, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
either her lumbar strain or wrist disabilities have resulted 
in frequent periods of hospitalization or in a marked 
interference with employment.  

The Board does not dispute the fact that these disabilities 
affect employment.  Still, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the assignment of a compensable 
evaluation for her lumbar strain reflects that one of the 
appellant's disorders is productive of an impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching these conclusions the Board has not overlooked 
the veteran's and/or her representative's written statements 
to VA, her personal hearing testimony, and her statements to 
VA examiners.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
statements as to the severity of the disabilities are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher evaluation for lumbar strain is not warranted at any 
time since September 26, 2003.

Compensable evaluations for tendonitis of the wrists are not 
warranted at any time since September 12, 2001.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


